AFFIDAVIT

1. I, Thomas Strode, being duly sworn, deposes and says that he is a Special Federal
Officer (SFO) with the Federal Bureau of Investigation (FBI) and a Detective with the
Saint Louis Metropolitan Police Department (SLMPD), duly appointed according to law
and acting as such.

2. Iam an investigative or law enforcement officer of the United States within the
meaning of Section 2510(7) of Title 18, United States Code, and I am empowered by law
to conduct investigations of and to make arrests for the offenses enumerated in Title 18,
United States Code, Section 2516.

3. Ihave been employed as a Police Officer with the St. Louis Metropolitan Police

Department (SLMPD) since March of 2009, and for approximately the past year, I have
been assigned as a member of a joint FBI/DEA Task Force, targeting gangs and violent
criminals. Prior to this assignment, I have also been assigned to various other units within
the SLMPD, including the Violent Offenders Division and Special Operations Division.
During the course of my law enforcement experience, I have participated in numerous drug
investigations, which have resulted in the seizure of heroin, fentanyl, cocaine, marijuana,
and other controlled substances. I have participated in investigations that led to the seizure
of illegal weapons and assets derived from the sale of illegal drugs, and the subsequent
felony arrests of those individuals involved. I am familiar with and have utilized normal
methods of investigation, including, but not limited to, visual surveillance; questioning of
witnesses; the use of search and arrest warrants; the use of informants; the use of pen

registers; the analysis of telephone toll data; the utilization of undercover agents; and the
use of court authorized wire intercepts. I continually receive training in these and other

law enforcement issues in accordance with my position.
4, This affidavit is not intended to be a complete and detailed description of all of the

facts and evidence discovered during this investigation. I have set forth only the
information that I believe is necessary to establish the required foundation for the issuance
of the seizure warrant requested. Information in this affidavit is based upon my own
investigation and that of other experienced law enforcement investigators with whom I am
working. As part of the investigation described in this affidavit, 1 have reviewed public
records and talked with or reviewed reports of other law enforcement investigators.
Property to Be Seized:
5. This affidavit is made in support of an application for a warrant to seize the
following property:
(a) $12,528 in United States currency;
(b) Palmetto rifle, serial number HP044351; and
(c) Numerous firearm magazines and various caliber and quantity of ammunition.
6. The facts in this affidavit establish probable cause to believe the above-described
property is subject to seizure and forfeiture under both civil and criminal authorities.
7. The above described property is currently in the custody of the St. Louis
Metropolitan Police Department.
Legal Framework:
8. The proceeds of drug offenses are subject to forfeiture under both civil and criminal
forfeiture authorities. Pursuant to 21 U.S.C. § 881(a)(6), “all moneys, negotiable

instruments, securities, or other things of value furnished or intended to be furnished by
any person in exchange for a controlled substance, all proceeds traceable to such an
exchange, and all moneys, negotiable instruments, and securities used or intended to be
used to facilitate any violation of [the Controlled Substances Act]” are subject to civil
forfeiture. In addition, pursuant to 21 U.S.C. § 853(a)(1), any property constituting, or
derived from, any proceeds obtained, directly or indirectly, as a result of a drug violation
are subject to criminal forfeiture.

9. A firearm that is used or intended to be used to facilitate the transportation, sale,
receipt, possession, or concealment of controlled substances is subject to civil forfeiture
pursuant to 21 U.S.C. § 881(a)(11). In addition, pursuant to 21 U.S.C. § 853(a)(2), any
property used, or intended to be used, in any manner or party, to commit, or to facilitate
the commission of, a violation of the Controlled Substance Act is subject to criminal
forfeiture.

10. Firearms and ammunition are subject to seizure and criminal forfeiture pursuant to
18 U.S.C. § 924(d) and 28 U.S.C. § 2461 as being involved in or used in any knowing
violation of 18 U.S.C. § 922(g).

11. This application seeks a seizure warrant under both civil and criminal authority
because the property to be seized could be placed beyond process if not seized by warrant.

12. Pursuant to 18 U.S.C. § 981(b) and 21 U.S.C. § 881(b), property subject to civil
forfeiture may be seized by a civil seizure warrant issued by a judicial officer “in any
district in which a forfeiture action against the property may be filed,” and may be executed
“in any district in which the property is found,” if there is probable cause to believe the
property is subject to forfeiture. A civil forfeiture action may be brought in any district

where “acts or omissions giving rise to the forfeiture occurred.” 28 U.S.C.
§ 1355(b)(1)(A). As detailed below, acts or omissions under investigation occurred in the
Eastern District of Missouri. 21 U.S.C. § 853(f) provides authority for the issuance of a
seizure warrant for property subject to criminal forfeiture.

13. Based on the foregoing, the issuance of this seizure warrant is authorized under 21
U.S.C. § 853(f) for criminal forfeiture; and 18 U.S.C. § 981(b) for civil forfeiture.
Notwithstanding the provisions of Rule 41(a) of the Federal Rules of Criminal Procedure,
the issuance of this seizure warrant in this district is appropriate under 18 U.S.C. §
981(b)(3) and 28 U.S.C. § 1355(b)(1) because acts or omissions giving rise to the forfeiture
occurred in the Eastern District of Missouri.

Subject of Investigation:

14. Durrell B. JOHNSON is a 33 year-old St. Louis, Missouri resident who has been
arrested and convicted for numerous offenses including resisting arrest, theft, receiving
stolen property, assault, armed criminal action, and possession of a controlled substance.

15. On September 17, 2004, JOHNSON was convicted of one felony count of resisting
arrest, one felony count of theft over $500, and six felony counts of receiving stolen
property in the 22"4 Judicial Circuit Court, St. Louis, Missouri. JOHNSON was sentenced
to four years of prison.

16. On October 28, 2008, JOHNSON was convicted of two felony counts of first degree
assault and two felony counts of armed criminal action in the 22"¢ Judicial Circuit Court,
St. Louis, Missouri. JOHNSON was sentenced to a total of 14 years.

17. On October 25, 2017, JOHNSON was convicted of one count of possession of a
controlled substance in the 22" Judicial Circuit Court, St. Louis, Missouri. JOHNSON

was sentenced to two years in prison.
Case: 4:19-mj-05263-NAB Doc. #: 14 Filed: 07/20/21 Page: 5 of 12 PagelD #: 54

Investigation Summary:

18. On February 8, 2019, St. Louis Metropolitan Police Department officers responded
to an incident of individual(s) making numerous hand-to-hand suspected narcotic sales

conducted from a dark colored sport utility vehicle parked at yy: St. Louis,

Missouri. After an initial pass by the vehicle in question, the occupants exited the vehicle
and stood in front of the residence located Hy St. Louis, Missouri. The
responding officers then conducted an investigative stop of the vehicle and occupants based
on the previous information they had received and their observations. As officers
approached the individuals standing in front the residence, they observed JOHNSON, the
driver of the vehicle, handing a backpack to a female who resided a
19. An officer knocked on the door of ana this same female answered.
When questioned, the female claimed she did not know the occupants of the suspect
vehicle; however, the female consented to turn over the backpack to the officer. An
inspection of the backpack revealed it contained a large vacuum-sealed plastic bag
containing of marijuana, one large plastic bag containing marijuana, five knotted bags
containing marijuana, a box of plastic bags, and a digital scale.
20. Based on this information, officers arrested JOHNSON and the female resident of
|] Both individuals were advised of their Miranda rights and both stated they
understood their rights. During the search of JOHNSON incident to arrest, $6,013.00 in
US currency was found on his person.
21. On March 11, 2019, JOHNSON was the victim of a first-degree assault that
occurred near the intersection of 16th Street and Cochran Place in St. Louis City. During

this incident, JOHNSON was shot in the leg. This police report listed the address of 1513
Agnes Street in St. Louis, Missouri as being the home address of JOHNSON and his wife,
Flora Johnson.

22. In May 2019, investigators with the St. Louis Metropolitan Police Department
Intelligence Division conducted an investigation into JOHNSON for active felony warrants .
relating to delivery of a controlled substance and a parole violation. The warrant for
delivery of a controlled substance stemmed from the February 8, 2019 arrest of JOHNSON,
further described above.

23. The St. Louis Metropolitan Police Department Intelligence Division began
monitoring JOHNSON’s Facebook social media account, which is listed under the
Facebook name “Loc Dub.” JOHNSON utilized the “Facebook Live” feature in his social
media account. This feature allows the user to stream a live video of themselves, while
other Facebook users watch and interact with that person. These broadcasts are then often
recorded and placed on the Facebook page of the user who utilizes the feature.

24. On June 3, 2019, JOHNSON began streaming via the Facebook Live feature. A
short time into the broadcast, JOHNSON leaves the room and returns holding an assault
tifle style firearm. JOHNSON holds the firearm during the broadcast for a brief period of
time and then removes the firearm from the room. As the Facebook Live broadcast
continues, JOHNSON retrieves a plastic bag, which contains a green vegetative substance
suspected to be marijuana. JOHNSON takes a portion of this green vegetative substance
from the bag and rolls it into brown cigar paper. This is common for individuals to do who
are going to smoke marijuana and is often referred to as, “rolling a blunt.” JOHNSON then
smokes the suspected marijuana cigar. Later in the broadcast, JOHNSON flashes a large

amount of US currency.
25. During the week of June 3, 2019, surveillance was conducted at the residence
located at 1513 Agnes Street in St. Louis, Missouri. During this surveillance, a subject
matching the description of JOHNSON was observed leaning into a white sedan, possibly
a Ford Mustang, outside of the residence. Additionally, a black Mercedes, crossover style
vehicle, parked directly in front of the residence.

26. On June 5, 2019, JOHNSON again used the Facebook Live feature. During this
broadcast, JOHNSON is in a motor vehicle. While driving, JOHNSON produces a plastic
bag containing a green vegetative substance suspected to be marijuana. Later in the
broadcast, JOHNSON positions the camera to show he has an assault style rifle in the front
seat of the vehicle. It should be noted that this firearm appears to be the same firearm that
JOHNSON was holding in his June 3, 2019 Facebook Live broadcast.

27. On June 5, 2019, precision location information (PLI) was obtained on cellular
telephone number (314) 337-9299, which investigators were able to identify as the mobile
telephone being utilized by JOHNSON. Information obtained from the PLI placed the
cellular signal at the 1500 block of Agnes in St. Louis City.

28. On June 8, 2019, JOHNSON again utilized the Facebook Live feature. During this
broadcast, JOHNSON retrieved a gallon sized plastic bag, which contained a quantity of a
green vegetative substance suspected to be marijuana. The room used in this Facebook
Live feed appears to be the same room JOHNSON broadcasted from on June 3, 2019. The
items on the window ledge appear to be similar and the distinct red and white hand towel
can be seen in both videos. These same hand towels were later identified in a subsequent

state search warrant executed on June 12, 2019 at 1513 Agnes Street in St. Louis, Missouri.
In both the June 3 and June 8, 2019 broadcasts, a stainless-steel shower rod can be seen on
the right side of the video that is resting above white tile.

29. PLI data from JOHNSON’s cellular phone showed a “ping” was received on or
about the same time of his June 8, 2019 Facebook Live broadcast. The data received
showed JOHNSON’s cellular telephone in the immediate area of 1513 Agnes Street in St.
Louis, Missouri.

30. During the week of June 10, 2019, additional surveillance was conducted at the
residence at 1513 Agnes Street in St. Louis, Missouri. During this surveillance, a black
Mercedes (crossover style as previously indicated) bearing Illinois Fleet vehicle plates FP
55619 pulled in front of the residence. JOHNSON exited the vehicle and entered the
residence at 1513 Agnes Street in St. Louis, Missouri. JOHNSON was subsequently
observed exiting and re-entering the residence several times during this surveillance. A
computer inquiry of the black Mercedes revealed it to be an Enterprise rental vehicle. An
inquiry through Enterprise disclosed the vehicle was rented to Flora Johnson, the wife of
JOHNSON. It is common for individuals involved in the distribution of illicit narcotics to
obtain rental vehicles. It is also common for them to have other individuals, such as
significant others, rent these vehicles for them. This allows the individual to separate
themselves from the vehicle in the event of any law enforcement encounters.

31. On June 11, 2019, JOHNSON utilized the Facebook Live feature again. In this
broadcast, JOHNSON is observed counting a large quantity of US currency. During the
broadcast, JOHNSON references a pile of U.S. currency he has counted and states, “It’s a
stack of just five’s. It’s today’s paper, last night’s, and right now. These just the five’s

I’m counting.” The camera then displays different piles of U.S. currency on a bed, which
appear to be separated by denomination. PLI information obtained during this broadcast
placed JOHNSON’s cellular phone in the immediate area of 1513 Agnes Street in St. Louis,
Missouri.

32. On June 12, 2019, 1513 Agnes Street in St. Louis, Missouri was subjected to a state
search warrant, which was determined to be the residence of JOHNSON. JOHNSON was
present at the residence at the time of the execution of the search warrant. He was placed
under arrest for an active parole violation and a warrant for the delivery of a controlled
substance and given his Miranda rights. Discovered in JOHNSON’s right front pocket
was $565.00 in US currency.

33. During the course of the search of 1512 Agnes Street, officers of the St. Louis
Metropolitan Police Department located a Palmetto rifle with a .223 cartridge in the
chamber and numerous .223 cartridges in the firearm’s magazine located in a closet of the
master bedroom. Additionally, in this same bedroom, $5,950.00 was located in an orange
and grey box. Previously, this orange and grey box was observed by officers in the June
11, 2019 Facebook Live video in which JOHNSON is seen counting a large sum of US
currency discussing how he obtained it from his sales.

34. In a secondary bedroom which was converted into a living room on the second floor
of the residence, officers located a black garbage bag. Two extended handgun magazines
were located in this garbage bag. One of the extended magazines had a number of 9mm
cartridges in it. During the search of this same room, officers located suspected drug
paraphernalia to include several pill presses, numerous empty black and clear plastic

capsules, and five (5) blenders. Also in this same room, officers located two (2) clear and
black capsules containing a white powdery substance believed to be fentanyl, one (1) .223
cartridge, and one (1) .45 cartridge.

35. On the first floor in a closet, an empty Ruger gun box, a rifle speed loader, and a
rifle magazine containing three (3) 7.62 cartridges, a rifle magazine containing twenty-
seven (27) .223 cartridges, and a box containing fifteen (15) 7.62 cartridges were located.
Also in this closet, two (2) 7.62 cartridges and twenty-seven (27) .223 cartridges were also
found.

36. During the remainder of the search, officers located a gallon sized bag containing
a green vegetative substance suspected to be marijuana, pills suspected to be ecstasy, other
drug paraphernalia, and various rounds of ammunition.

37. At the conclusion of the search, JOHNSON was re-advised of his Miranda rights.
Johnson claimed that he only stayed at this residence occasionally and his wife had been
seeing an unknown male and these items found during the search warrant must belong to
this unknown male. JOHNSON went onto to say that he previously possessed a handgun,
but he had given it to an unknown friend and no longer had possession of the handgun.

38. JOHNSON was then transported and booked at the St. Louis City Justice Center.
Subsequently, officers reviewed the recorded phone calls to Flora Johnson, the wife of
JOHNSON. A number of incoming calls to Flora Johnson were identified as coming from
the St. Louis Justice City Center, specifically from JOHNSON. On a call occurring on
June 18, 2019, JOHNSON informed Flora Johnson that officers had failed to find a blue
bag during the search warrant. JOHNSON directed Flora Johnson to the location of the

blue bag. When Flora Johnson located the blue bag, she stated on the recorded phone call,

10
“Oh my god. You’re talking about this fentay!?” JOHNSON then replied, “Yep. They
ain’t get shit. Shh. Don’t say that on the phone.”

39. Approximately, two hours after this telephone call took place police officers
responded to 1513 Agnes Street in St. Louis, Missouri to speak with Flora Johnson. Flora
Johnson stated she located the blue bag described in the telephone call and inside it was
the fentanyl. She described the fentanyl as being similar in size to a softball. Flora Johnson
went on to the say that an unknown male, known only as “Ruckus,” had appeared at the
residence and had taken the blue bag and its contents.

Conclusion:

40. Based on your affiant’s training and experience and the training and experience of
other veteran members of my team, the information set forth above establishes probable
cause that Durrell B. Johnson engaged in narcotics trafficking in violation of Title 21,
United States Code, Sections 841(a)(1), 843(b) and 846, and was a felon in possession of
a firearm and ammunition in violation of Title 18, United States Code, Section 922(g), and
that the above described property is subject to criminal forfeiture pursuant to Title 21,

United States Code, Section 853(a), and Title 18, United States Code, Section 924(d), and

11
Case: 4:19-mj-05263-NAB Doc. #: 14 Filed: 07/20/21 Page: 12 of 12 PagelD #: 61

civil forfeiture pursuant to Title 21, United States Code, Sections 881(a)(6) and (11).

leno Sard

Thomas Strode
Special Federal Officer
Federal Bureau of Investigation

 

SUBSCRIBED and SWORN to before me this __/ day of August, 2019

H Artige

NORABLE NANNETTE A. BAKER _
nited States Magistrate Judge
Eastern District of Missouri

12
